 


109 HRES 214 IH: Directing the Speaker of the House of Representatives to provide for the display of the Ten Commandments in the chamber of the House of Representatives if the Supreme Court of the United States rules against religious freedom by holding that the display of the Ten Commandments in public places by State and local governments constitutes a violation of the establishment clause of the first amendment to the Constitution of the United States.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 214 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. King of Iowa (for himself, Mr. Chabot, Mr. Bartlett of Maryland, Mr. Norwood, Mr. Pitts, Mr. Westmoreland, Mrs. Blackburn, Ms. Foxx, Mr. Gingrey, Mr. Hostettler, Mr. Goode, and Mr. Alexander) submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Directing the Speaker of the House of Representatives to provide for the display of the Ten Commandments in the chamber of the House of Representatives if the Supreme Court of the United States rules against religious freedom by holding that the display of the Ten Commandments in public places by State and local governments constitutes a violation of the establishment clause of the first amendment to the Constitution of the United States. 
 
Whereas the chamber of the House of Representatives is framed by “In God We Trust” etched in stone above the Speaker’s head and directly across from the Speaker is the figure of Moses engraved in stone, the only figure in the chamber looking directly at the Speaker and therefore looking at the motto of In God We Trust; 
Whereas the Constitution of the United States expressly states, “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press, or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances”; 
Whereas the House of Representatives recognizes the Constitutional prohibition against establishing an official state religion; 
Whereas the House of Representatives respects the binding authority of the Constitution and recognizes that posting the Ten Commandments in the House Chamber is a constitutionally protected expression of our Nation’s heritage and the foundation of our laws; 
Whereas the display of the Ten Commandments by governments does not violate the establishment clause of the first amendment to the Constitution of the United States; 
Whereas the legislative branch is responsible for upholding the Constitution of the United States, including the right recognized by the first amendment to the free exercise of religion; and 
Whereas the Ten Commandments should therefore take their rightful place among the monuments and symbols in the chamber of the House of Representatives which recognize the contributors to our Nation: Now, therefore, be it 
 
That if the Supreme Court of the United States holds in either the case of Van Orden v. Perry, 03-1500 (TX) or the case of McCreary County v. ACLU, 03-1693 (KY) that the display of the Ten Commandments in public places by State and local governments constitutes a violation of the establishment clause of the first amendment to the Constitution of the United States, thereby ruling against religious freedom and diminishing the importance of the Ten Commandments to the United States, the Speaker of the House of Representatives shall provide for the display of the Ten Commandments in the chamber of the House of Representatives. 
 
